



Exhibit 10.5


CONSULTING AGREEMENT
This CONSULTING AGREEMENT (“Agreement”) is entered into effective October 1,
2017 (the “Effective Date”) by and between NACCO Industries, Inc. (the
“Company”) and Alfred M. Rankin, Jr. (“Consultant”).
WITNESSETH:
WHEREAS, Consultant will retire as the President and Chief Executive Officer of
the Company effective September 30, 2017 (the “Retirement Date”);
WHEREAS, Consultant has specialized expertise and knowledge regarding the mining
industry and the Company’s successful investor relations, mining operational and
environmental services programs; and
WHEREAS, to ensure a smooth transition, Consultant will continue to serve as the
Chairman of the Board of Directors of the Company and the Company also wishes to
retain the services of Consultant to provide support to the President and Chief
Executive Officer of the Company upon request.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto memorialize their understanding and
agree as follows:
1.    Consulting Services.
(a)    Capacity. The Company will retain Consultant as a consultant to the
Company as of the Effective Date. Consultant hereby accepts such position upon
the terms and conditions set forth herein and shall perform such consulting
services as requested by the Board of Directors of the Company, acting through
the CEO as its designee (each, an “Authorized Party”) from time to time. The
consulting services will be as mutually agreed upon by an Authorized Party and
Consultant.
(b)    Scope and Performance of Work. Consultant shall perform the services in a
reasonably timely manner (on such schedule as reasonably determined by
Consultant, subject to the limitations contained in Section 1(c) hereof) and
shall use continuing best efforts to achieve the goals or objectives of the
particular project. Consultant will perform the services at such locations as
are mutually agreed upon by the parties.
(c)    Schedule/Hours. Consultant shall have the sole discretion to determine
the work schedule and the manner in which the consulting services will be
performed. In no event will Consultant be required to perform services under
this Agreement in excess of twenty (20) hours per calendar month.
(d)    No Authority. While performing consulting services hereunder, Consultant
shall not be deemed an agent or authorized representative of the Company and
shall have no authority to bind the Company for any contractual or other
purposes.
2.    Term. This Agreement shall be effective on the Effective Date and shall
continue in effect until September 30, 2018, at which time, this Agreement shall
be automatically renewed for successive one (1) year periods unless either party
provides written notice of non-renewal to the other party at least thirty (30)
days prior to the expiration of the initial term of this Agreement or any
renewal term (the term of this Agreement being referred to herein as the
“Term”). Notwithstanding the foregoing, this Agreement may be terminated at any
time by either party upon thirty (30) days written notice to the other party.
3.    Compensation.
(a)    Consulting Fees. For consulting services rendered under this Agreement,
the Company shall pay Consultant a monthly consulting fee of $41,666.67. Such
amount shall be paid to Consultant, in arrears, in the form of a single lump sum
payment within ten (10) business days following the end of each calendar month
during the Term.


1



--------------------------------------------------------------------------------





(b)    Reimbursement of Expenses. All reasonable expenses incurred by Consultant
in the performance of the services hereunder shall be for the account of, on
behalf of, and at the expense of the Company, and the Company shall reimburse
Consultant for any such expenses incurred by Consultant upon presentation of
satisfactory evidence thereof in accordance with Company policies. All expenses
shall be billed at actual cost. Notwithstanding the foregoing, expenses (other
than travel) that are expected to exceed $5,000 shall require the prior written
approval of an Authorized Party or its designee. Periodically, Consultant shall
provide the Cleveland Accounting Department with written invoices for any such
expenses incurred, indicating the type of expenses incurred and the amount
thereof. The Company shall reimburse Consultant for such expenses net 30 days
from the date of receipt, absent any dispute regarding the amount thereof, and
subject to the rules set forth in Section 5(d).
(c)    No Funding. The Company shall pay the consulting fee from current
operating funds. No property of the Company is or shall be, by reason of this
Agreement, held in trust for Consultant, nor shall Consultant have any interest
in, or any lien or prior claim on, any property of the Company by reason of this
Agreement or the Company’s obligation to make a payment hereunder.
4.    Independent Contractor/Taxes/Benefits.
(a)    Independent Contractor. While this Agreement is in effect, Consultant
will at all times be and remain an independent contractor of the Company.
Consultant will be free to exercise his judgment as to the manner and method of
providing the consulting services to the Company, subject to applicable laws and
requirements reasonably imposed by the Company. For purposes of the amounts paid
under this Agreement, Consultant will not be treated as an employee of the
Company for purposes of federal, state or local income tax withholding and
unless otherwise specifically provided by law, for purposes of the Federal
Insurance Contributions Act, the Social Security Act, the Federal Unemployment
Tax Act or any Workers’ Compensation law of any state or country. Consultant
acknowledges and agrees that, as an independent contractor, he will be required
to pay any applicable taxes on the fees paid by the Company and the Company
shall not withhold any taxes on such fees or be responsible for the payment
thereof.
(b)    Section 409A. The parties intend that any payment provided under this
Agreement shall be exempt from, or shall be paid or provided in compliance with,
Internal Revenue Code Section 409A and the Treasury Regulations thereunder such
that there shall be no adverse tax consequences, interest or penalties as a
result of the payments, and the parties shall administer and interpret the
Agreement in accordance with Internal Revenue Code Section 409A and the Treasury
Regulations thereunder. Notwithstanding any other provision of this Agreement,
the Company shall not be obligated to guarantee any particular tax result for
Consultant with respect to any payment provided to Consultant hereunder and
Consultant shall be responsible for any taxes imposed on Consultant with respect
to any such payment. Consultant shall incur a separation from service for
purposes of Internal Revenue Code Section 409A on the Retirement Date.


(c)    Benefits. Except as described in the following sentence, Consultant
acknowledges and agrees that as of the Effective Date, Consultant will not be
treated as an employee of the Company or its affiliates for purposes of any
employee benefit plan or program maintained by the Company and shall not be
entitled to accrue any additional benefits under any such plan or program.
Notwithstanding the foregoing, (a) nothing contained herein shall change, alter
or release any vested right of Consultant earned under any employee benefit plan
as of the Retirement Date and (b) during the Term, Consultant shall be provided
with the use of a computer and/or iPhone or similar devices and related
technical support.


5.Restrictions.


(a)    Confidentiality. Consultant will not, without the written consent of an
Authorized Party or its designee, divulge any information of a confidential,
proprietary or trade secret nature relating to the Company or any of its
affiliates to anyone other than authorized personnel of the Company and/or its
affiliates, either during the Term of this Agreement or at any time thereafter.


(b)    Cooperation. During the Term and for a period of two years following the
Term, Consultant agrees to cooperate with the Company by being reasonably
available to testify on behalf of the Company and its subsidiaries in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative and to assist the Company and its subsidiaries in any such action,
suit or proceeding, by providing information and meeting and consulting at
mutually agreeable times and places with the Company or its subsidiaries, their
representatives or counsel, as reasonably requested; provided that such
obligation to cooperate does not unreasonably interfere with Consultant’s
business or personal affairs. The Company agrees to reimburse (or cause one of
its subsidiaries to reimburse) Consultant for all documented expenses reasonably
incurred by Consultant in connection with the provision of testimony or
assistance or other cooperation contemplated by this Subsection and to pay an
hourly fee at a mutually agreed rate for the services rendered by Consultant


2



--------------------------------------------------------------------------------





under this Subsection. Such reimbursements and hourly fees shall be paid in
accordance with the Company’s or subsidiary’s normal payment timing arrangement
for non-employee service providers, and shall be paid no later than the last
date for which such reimbursements and payments are permitted to be paid
pursuant to applicable Treasury Regulations under Internal Revenue Code Section
409A so that such reimbursements and payments do not constitute a deferral of
compensation. Notwithstanding the foregoing, such reimbursements shall be
subject to the following rules:


•
The amounts to be reimbursed shall be limited to expenses incurred during
Consultant’s lifetime.



•
The amounts eligible for reimbursement during any of Consultant’s taxable years
may not affect the expenses eligible for reimbursement in any other of
Consultant’s taxable years.



•
Any reimbursement of an eligible expense shall be made on or before the last day
of Consultant’s taxable year following the taxable year in which the expense was
incurred.



•
Consultant’s right to a reimbursement is not subject to liquidation or exchange
for another benefit.



6.    Entire Agreement. This Agreement is the complete Agreement between the
Company and Consultant and supersedes any proposal or prior agreement, oral or
written, and any other communications relating to the subject matter of this
Agreement. No changes to this Agreement shall be effective unless made in
writing and signed by the parties hereto. This Agreement may not be modified,
altered or changed except upon express written consent of an Authorized Party
and Consultant with specific reference made to this Agreement.


7.    Applicable Law. This Agreement will be interpreted, enforced and governed
by and under the laws of the State of Ohio, excluding conflict of law
provisions. Consultant consents to the jurisdiction of the State of Ohio for
interpretation of this Agreement or any dispute arising from the Agreement.


8.    Assignment. No interest of Consultant under this Agreement, or any right
to receive any payment hereunder, shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind, nor may such interest or payment right be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, Consultant, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings. The Company may
assign its rights and obligations under this Agreement to any successor of the
Company’s business which expressly assumes the Company’s obligations hereunder
in writing.


9.    Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:


To Consultant at:


5875 Landerbrook Drive
Suite 300
Cleveland, OH 44124


To the Company at:


NACCO Industries, Inc.
5875 Landerbrook Drive
Suite 220
Cleveland, OH 44124
Attention: Vice President, General Counsel and Secretary




*        *        *


3



--------------------------------------------------------------------------------











EXECUTED on the dates indicated below.


NACCO INDUSTRIES, INC.




Date: September 29, 2017                By:        /s/ J.C. Butler,
Jr.                    
Printed Name:     J.C. Butler, Jr.                    
Title:        President and Chief Executive Officer
                    






ALFRED M. RANKIN, JR.


Date: September 29, 2017                By:         /s/ Alfred M. Rankin, Jr.
                                                    




4

